28 F.3d 109
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Randy W. NESS, Defendant-Appellant.
No. 93-30298.
United States Court of Appeals, Ninth Circuit.
Submitted June 6, 1994.*Decided June 17, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Randy W. Ness appeals his 15-year sentence imposed after a jury convicted him of two counts of being a felon in possession of a firearm, and one count of transporting stolen firearms, in violation of 18 U.S.C. Sec. 922(g)(1), (i).  Ness contends that the district court erroneously sentenced him under 18 U.S.C. Sec. 924(e) because his three prior state convictions were based on involuntary and unknowing guilty pleas.


3
Ness's challenges to his prior state convictions are foreclosed by Custis v. United States, 62 U.S.L.W. 4346, 4349 (U.S. May 23, 1994) (defendant may attack collaterally prior state convictions used for federal sentence enhancement only on ground that he was denied the right to appointed counsel in prior state court proceedings).  Accordingly, we will not review Ness's claims.  See Griffith v. Kentucky, 479 U.S. 314, 328 (1987) (new rule of criminal procedure applies retroactively to cases pending on direct appeal).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3